Citation Nr: 0518079	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  93-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a cardiovascular 
disorder to include hypertension.

4.  Entitlement to service connection for a right arm 
disorder.

5.  Entitlement to an increased rating for the residuals of a 
right knee injury, currently rated 10 percent disabling.

6.  Entitlement to a compensable rating for bilateral pes 
planus.  


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from August 1976 to August 1979.  In October 1979, he 
enlisted in the delayed entry program of the United States 
Army Reserve, but requested discharge therefrom in December 
1979.  This request was granted that same month.  While in 
the delayed entry program, the appellant did not perform any 
active duty, active duty for training, or inactive duty 
training.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 1991, March 1996, and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The case was previously 
before the Board and remanded in April 1994, April 2000, and 
March 2004.  

In statements received in 1996, the veteran appears to be 
raising claims of entitlement to service connection for 
hypothermia, residuals of self-inflicted injury to the left 
hand, and a hip disorder.  These matter were referred to the 
RO for clarification and any other appropriate action.  

In addition, in August 2004, the veteran submitted a 
statement requesting a rating for bilateral hearing loss and 
flat feet.  As these claims are not currently developed or 
certified for appellate review, they are also referred to the 
RO for appropriate action.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.

FINDING OF FACT

A March 1996 RO rating decision denied entitlement to service 
connection for a cardiovascular disorder, to include 
hypertension; entitlement to service connection for a right 
arm disorder; and entitlement to a compensable evaluation for 
bilateral pes planus.  These issues were the subject of a 
timely notice of disagreement, however, a substantive appeal 
was not submitted within one year of notice of the March 1996 
rating decision.


CONCLUSION OF LAW

A timely substantive appeal to the RO's March 1996 rating 
decision denying entitlement to service connection for a 
cardiovascular disorder, to include hypertension; entitlement 
to service connection for a right arm disorder; and 
entitlement to a compensable evaluation for bilateral pes 
planus was not submitted.  That rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302(a),(b),(c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION


A March 1996 rating decision denied entitlement to service 
connection for a heart disorder, hypertension, and for a 
right arm disorder.  It also denied a compensable evaluation 
for bilateral pes planus.  In June 1996, the veteran filed a 
Notice of Disagreement (NOD) to these issues.  That NOD 
placed the issues in appellate status and established the 
Board's jurisdiction.  Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  In March 1998, the RO issued a statement of the 
case (denominated a Supplemental Statement of the Case but it 
met the requirements for a statement of the case set forth at 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.29 (2004) with regard 
to, inter alia, the denial of a compensable evaluation for 
pes planus.  In May 1998, the RO issued a statement of the 
case (also styled as a Supplemental Statement of the Case) 
with regard to, inter alia, the denial of entitlement to 
service connection for a heart disorder, hypertension, and a 
right arm disorder.  

Because it was unclear whether the veteran perfected an 
appeal to these issues in accordance with 38 U.S.C.A. § 7105, 
the Board in March 2004 remanded this case.  In May 2004, the 
RO wrote to the appellant asking that he identify those 
documents which were submitted to VA to serve as a 
substantive appeal.  No response was received.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  The notice of 
disagreement must be filed within one year of the date of 
mailing of the result of the initial review or determination.  
A substantive appeal must be filed within 60 days from the 
date the RO mails the statement of the case to the appellant 
or within the remainder of the one year period from the date 
of the notification of the determination, whichever period 
ends later.  Where a supplemental statement of the case is 
furnished, a period of 60 days from the date of mailing of 
the supplemental statement of the case will be allowed for 
response.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302(a),(b),(c).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent possible, the argument should be 
related to specific items in the statement of the case.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

A review of the claims folder discloses that the veteran, by 
the submission of the June 1996 notice of disagreement the 
appellant initialed an appeal to the March 1996 rating 
decision which denied entitlement to service connection for a 
heart disorder, hypertension, and for a right arm disorder, 
as well as entitlement to a compensable evaluation for 
bilateral pes planus.  In March and May 1998, the RO issued 
statements of the case (albeit styled as supplemental 
statements of the case).  The veteran thereafter did not file 
a timely substantive appeal in accordance with 38 U.S.C.A. 
§ 7105.  In view of the foregoing, the veteran failed to 
timely perfect his appeals to these issues.  As such, these 
claims must be dismissed for lack of jurisdiction.

In dismissing these claims for failure to file a timely 
substantive appeal the Board acknowledges that the appellant, 
following the issuance of a March 1998 supplemental statement 
of the case which addressed the issue of entitlement to a 
compensable rating for pes planus, filed a VA Form 9 (1992 
version) on March 25, 1998.  In that document, however, the 
veteran did not present any specific argument relating to any 
error of fact or law made by the agency of original 
jurisdiction in their determination which denied entitlement 
to an increased rating.  Rather, the appellant discussed 
disability due to "bulging eyes" and mental health 
treatment.  As such, the Board finds that this VA Form 9 
cannot serve as a substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.202.

The Board also acknowledges that the appellant, following the 
issuance of a May 8, 1998 supplemental statement of the case 
which addressed the issues of entitlement to service 
connection for a heart disorder, hypertension and a right arm 
disorder did file a VA Form 9 (1998 version) on May 18, 1998.  
Therein, he checked the block indicating that he was 
appealing "all issues listed on the statement of the case, 
and on any supplemental statement of the case."  Once again, 
however, the appellant did not present even a scintilla of 
specific argument relating to any error of fact or law made 
by the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The 
argument did not relate to the specific items in the 
supplemental statement of the case concerning these issues.  
Hence, it did not comply with the statutory provisions of 38 
U.S.C.A. § 7105, and it cannot be recognized as a substantive 
appeal.  

The Board's conclusion is reinforced by the fact that after 
the Board in March 2004 noted this problem in its remand of 
that month, and after the RO in May 2004 specifically asked 
the appellant to identify the document(s) he believed met the 
requirements of a substantive appeal, that is, which document 
presented a specific argument of error of fact or law, he 
failed to respond.  While the Board is obligated to consider 
evidence in a liberal manner, the appellant has an obligation 
to present specific argument relating to any error of fact or 
law made by the agency of original jurisdiction.  The veteran 
has failed to do so, and after affording the appellant full 
due process, the appeals may be dismissed.


ORDER

The issues of entitlement to service connection for a 
cardiovascular disorder, to include hypertension; entitlement 
to service connection for a right arm disorder; and 
entitlement to a compensable rating for pes planus are 
dismissed.


REMAND

In the March 2004 remand, the Board requested that the RO 
obtain outstanding VA and private medical records.  
Thereafter, in a May 2004 letter, the RO requested that the 
veteran identify all healthcare providers that had treated 
him since 1979, and to complete medical authorizations to 
enable the RO to obtain outstanding private medical records.  
The claimant, however, did not respond to the RO's request.  
While it is not possible to assist the claimant in obtaining 
private medical records if he does not cooperate in the 
development of his claims, the RO has the capability to 
obtain outstanding VA medical records and must do so.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The veteran has identified treatment at the VA facilities in 
Dallas, Texas, Tacoma, Washington, Tucson, Arizona, and Salt 
Lake City, Utah.  (See, e.g., veteran's statement dated March 
1991 and received in June 1991.)  He has also received 
treatment at the Phoenix, VA Medical Center (VAMC).  While 
the record contains some of the pertinent VA treatment 
records, it appears that there are some outstanding VA 
medical records.  Hence, further development is in order. 

During a July 2003 hearing before the undersigned, the 
claimant testified that he received treatment for his seizure 
disorder at the Dallas, Texas, VAMC during the 1980's, and 
that he was told that his seizure disorder was related to 
service.  While the evidence of record includes records from 
the Dallas VAMC from the 1990's, records from the 1980's are 
not associated with the claims file and the RO has not made a 
request for any such records.  In addition, a computer-
generated document indicates that the claimant received 
treatment at the Phoenix VAMC in March 2001, April 2001, May 
2001, and June 2001.  Records of such treatment have not been 
associated with the claims file.  Accordingly, the RO must 
take the appropriate steps to obtain all outstanding VA 
treatment records, to include all nonduplicative treatment 
records from 1980 to present from the VAMCs in Dallas, Texas, 
Tacoma, Washington, Tucson, Arizona, and Salt Lake City, 
Utah.  

Since the claim is being remanded for the RO to obtain 
outstanding VA medical records, the veteran should be 
provided another opportunity to submit any nonduplicative 
private medical records, and to submit appropriate releases 
to enable VA to attempt to obtain any outstanding private 
medical records.  The record indicates that the claimant 
suffers from a severe mental illness and that it is possible 
that he failed to respond to the RO's prior request for 
information because of his illness.  As such, VA should 
provide him with an additional opportunity to substantiate 
his claims and provide outstanding pertinent material.  

Following the above development, the RO should take the 
appropriate measures to schedule the veteran for VA 
examinations to determine the etiology of any psychiatric and 
seizure disorder, as well as the severity of his right knee 
disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain any outstanding non 
duplicative post-service medical records, 
and associate them with the claims file.  
This specifically includes records from 
the VAMCs in Phoenix and Tucson, Arizona; 
Dallas, Texas; Tacoma, Washington; and 
Salt Lake City, Utah, from 1980 to the 
present.  Duplicative records should NOT 
be added to the claims folder.  

The RO should also advise the appellant 
that there appear to be outstanding 
private medical records which have not 
been associated with the claims.  He 
should be reminded that he has neither 
submitted the records nor the proper 
authorization for the RO to obtain such 
records.  This includes records from the 
following:  Arlington Memorial Hospital; 
Sun Valley Regional Hospital; University 
Medical Center (in Tucson, Arizona); John 
Peter Smith Hospital, Fort Worth, Texas; 
CPC Millwood Hospital; Messilla Valley 
Hospital; Dr. Knipstein (referenced in a 
December 1990 Dallas VA Hospital report), 
Arizona State Hospital, Phoenix, Arizona; 
Casa de Esperanza; La Frontera; Palo 
Verde Hospital; Tucson General Hospital; 
St. Mary's Hospital; medical records held 
by the Pima and Maricopa County 
Departments of Corrections; and records 
held by the Arizona Department of 
Corrections.  The veteran should be 
advised to either submit any outstanding 
records from the above-noted facilities, 
or to submit the necessary authorization 
to the RO in order for the RO to try and 
obtain any outstanding records.  If the 
veteran identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims files, those records are 
to be obtained.  

If the veteran does provide 
authorizations for these private records, 
and if the RO cannot locate such records 
after making reasonable efforts, the RO 
must specifically document what attempts 
were made to locate the records.  For any 
unavailable U.S. Government records the 
RO must indicate in writing that further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

2.  After all pertinent evidence has been 
gathered and associated with the claims 
files, the RO should schedule the veteran 
for a VA examination.  The claims files 
must be provided to the examiner for 
review.  The examiners are advised that 
all necessary special testing must be 
accomplished. 

a.	The veteran should undergo a 
psychiatric examination to 
determine the diagnosis and 
etiology of any psychiatric 
disorder.  The examiner is asked 
to conduct a thorough review of 
all of the evidence of record and 
specify the diagnosis of any 
current psychiatric disorder.  
The examiner should opine whether 
it is at least as likely as not 
that any diagnosed psychiatric 
disorder was incurred in service 
or within one year of separation 
from service.  The examiner is 
specifically to address VA 
medical records dated in 1980, 
which indicate that the veteran 
was seen for emotional problems.  
The psychiatrist must provide a 
clear explanation for each 
finding and opinion.  

b.	The veteran should be scheduled 
for a VA neurological examination 
to determine the diagnosis and 
etiology of any seizure disorder.  
The examiner is to conduct a 
thorough review of the evidence 
of record and indicate whether 
the veteran has any seizure 
disorder.  If a seizure disorder 
is diagnosed, the examiner must 
opine whether it is at least as 
likely as not that the disorder 
is due to disease or injury 
sustained in service.  When 
addressing the above question, 
the examiner is to consider in-
service incidents where the 
veteran was involved in a 
motorcycle accident and was hit 
in the right side of the face and 
neck; as well as a November 1976 
fist fight, and indicate whether 
either incident caused or 
contributed to a seizure 
disorder, if any.  The 
neurologist must provide a clear 
explanation for each finding and 
opinion.

c.	The veteran should be scheduled 
for a VA orthopedic examination 
to determine the nature and 
severity of his right knee injury 
residuals.  The examiner, in 
accordance with the latest AMIE 
worksheets for evaluating knee 
disorders, is to provide a 
detailed review of the veteran's 
history, current complaints, and 
the nature and extent of his 
right knee disorder.   The 
examiner must provide a clear 
explanation for each finding and 
opinion.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant should then 
be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





